Appeal from a decision of the Workers’ Compensation Board, filed April 9, 1997, which ruled that claimant had sustained a compens*954able injury and awarded benefits under the Volunteer Firefighters’ Benefit Law.
Claimant was found to have suffered a permanent disability to his left wrist when he slipped and fell on ice. At that time, claimant was acting in his capacity as a volunteer firefighter in the Town of Spafford, Onondaga County. Contrary to the County of Onondaga’s assertions, substantial evidence supports the Workers’ Compensation Board’s decision that claimant suffered a 78% loss of earning capacity (see, Matter of Ziegler v Chenango County Self-Ins. Plan, 242 AD2d 781). Claimant is entitled to disability benefits upon a showing that he has suffered a loss of “earning capacity”, which is defined as a volunteer firefighter’s inability to perform, on a five or six-day basis, the work usually performed at his or her remunerated employment, profession or trade (see, Volunteer Firefighters’ Benefit Law § 3 [8] [a], [b]). The record establishes that after his injury, claimant’s permanent disability prevented him from returning to his employment as a heavy equipment operator and claimant’s doctor recommended job retraining (see, Matter of Young v Moyers Corners Fire Dept., 243 AD2d 883). In light of the record and the reasonable inferences that can be drawn therefrom (see generally, Matter of Fine v S.M.C. Microsystems Corp., 75 NY2d 912), substantial evidence supports the Board’s decision.
Mikoll, J. P., Crew HI, Peters, Carpinello and Graffeo, JJ., concur. Ordered that the decision is affirmed, without costs.